Citation Nr: 1441235	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-32 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for non-hodgkin's lymphoma disease (NHL), to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1961 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin. The claim was subsequently transferred to the Louisville, Kentucky RO.


FINDING OF FACT

The competent credible medical evidence is against a finding that the Veteran's NHL is due to active service, to include as due to exposure to contaminated water at Camp Lejeune in North Carolina.


CONCLUSION OF LAW

The criteria for service connection for NHL to include as due to exposure to contaminated water at Camp Lejeune in North Carolina have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002 & Supp 2012); 38 C.F.R. § 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in August 2011 and in February 2010.

VA has a duty to assist the Veteran in the development of this claim. The claims file includes service treatment records (STRs), VA medical records, private medical records, and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

VA examinations were obtained in August 2011 and March 2010. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations/opinions. The report includes clinical examinations, and the Veteran's reported symptoms. The report provides findings relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim. Essentially, all available evidence that could substantiate this claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

The Veteran contends that his previously diagnosed NHL is due to his exposure to contaminated water at Camp Lejeune, North Carolina. 

There are VA policies with regard to the development of claims involving veterans who served at Camp Lejeune between 1957 and 1987. Those policies involve claims of service connection for disabilities due to contaminated drinking water. It has been established that veterans who served at Camp Lejeune were potentially exposed to contaminants present in the base water supply prior to 1987. Veterans Benefits Administration (VBA) Training Letter 11-03 (November 29, 2011). The chemical compounds involved have been associated by various scientific organizations with the possible development of certain chronic diseases. However, many unanswered questions remain regarding the extent of base water contamination, the type and duration of exposure experienced by base personnel and the likelihood that contaminant levels in the water supply were high enough to result in a particular disease. 

VA has determined that disability claims from veterans who served at Camp Lejeune during the period in question deserve special handling to ensure fairness and consistency in claims processing. As a result, adjudication of those claims has been centralized at the Louisville, Kentucky, RO with tracking measures initiated. 

The Board notes that the Veteran's claim was originally adjudicated at the RO in Milwaukee, Wisconsin, but was subsequently transferred to Louisville, Kentucky, RO. Upon receipt of the claim, the Louisville, Kentucky, RO sent the Veteran notice in August 2011 and processed the claim de novo according to the established processing procedures. In a September 2011 statement of the case, the Louisville, Kentucky, RO denied the Veteran's claim for entitlement to service connection for non-hodgkin's lymphoma disease (NHL), to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

An essential element of a claim for service connection is evidence of a current disability. The claims folder reveals that the Veteran was diagnosed with NHL in July 2008; however, at the time of this claim he was in remission. (See July 2008 private radiology report and March 2010 VA medical examination for lymphatic disorders.). Thus for the purpose of further analysis only, the Board will assume that the Veteran has a disability of NHL.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. Here, the Veteran contends that while on active duty as an infantryman, he was stationed on Camp Lejeune during 1961-1962. (See January 2010 Veteran's Application for Compensation and/or Pension). Further, the Veteran avers that while stationed on Camp Lejeune, he was exposed to contaminated water. The Board finds that based on the Veteran's military occupational specialty, exposure to the contaminated water associated with Camp Lejeune is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2002). As such, the Board finds that an element of a service connection claim, injury in service, has been met (i.e. exposure to contaminated water).

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds, based on the reasons below, that the competent, credible evidence of record is against such a finding. Thus, the third requirement has not been met.  

An August 2011 VA medical examination for lymphatic disorders reflects that the Veteran was diagnosed with NHL in July 2008, over 40 years after his separation from service. After reviewing the claims file and Appendix A., B., C., and D. of VBA Training Letter 11-03 as required, the clinician opined that the Veteran's NHL was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in-service, event, or illness. The clinician explained that after reviewing the claims file, to include the research data, there is inadequate/insufficient evidence to determine whether an association exists between NHL and the water contaminants at Camp Lejeune. The August 2011 clinician specifically cited to a National Academy of Sciences' National Research Council (NRC) report that found no diseases fell into the category of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants. The August 2011 examination further noted that according to the NRC report; only 14 diseases were listed in the category showing limited/suggestive evidence of an association. Of the 14 diseases listed, NHL was not included. While the list itself is not exhaustive, the August 2011 clinician explained that there is inadequate/insufficient evidence to determine whether an association exists regarding NHL and contaminated water found at Camp Lejeune.

The Board notes that in a March  2010 VA medical examination, the clinician opined that the Veteran's previously diagnosed NHL is at least likely as not a result of being exposed to contaminated water during military service. The clinician explained that after reviewing the claims file and associated data within, there is a statistically significant relationship to the contaminated water at Camp Lejeune and NHL. In May 2010, after reviewing the claims folder again and the research data provided by the RO, the clinician amended the March 2010 opinion. In the clinician's amended opinion, the clinician opined that the Veteran's previously diagnosed NHL is not at least likely as not related to the contaminated water at Camp Lejeune. The clinician explained that there is inadequate/insufficient evidence to determine whether an association exists regarding NHL and the contaminated water at Camp Lejeune. Based on the above, the Board finds that the Veteran's previously diagnosed NHL is not casually related to the Veteran's active service.

The Board notes that the Veteran may sincerely believe that his previously diagnosed NHL is causally related to active service. However; the objective clinical etiology opinions with regard to the Veteran's NHL are against any such finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of lymphatic system and NHL for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for non-hodgkin's lymphoma disease (NHL), to include as due to exposure to contaminated water at Camp Lejeune, North Carolina, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


